Supreme Court of Florida
                                   ____________

                                    No. SC15-98
                                   ____________


   IN RE: AMENDMENTS TO THE FLORIDA RULES OF JUVENILE
                      PROCEDURE.

                               [September 17, 2015]

PER CURIAM.

      We have for consideration the regular-cycle report of proposed amendments

to the Florida Rules of Juvenile Procedure filed by The Florida Bar’s Juvenile

Court Rules Committee (Committee). See Fla. R. Jud. Admin. 2.140(b)(4). We

have jurisdiction1 and amend the rules as proposed.

                                 BACKGROUND

      The Committee proposes amendments to Florida Rules of Juvenile

Procedure 8.075 (Pleas); 8.165 (Providing Counsel to Parties); 8.315

(Arraignments and Prehearing Conferences); 8.332 (Order Finding Dependency);

and 8.345 (Post-Disposition Relief). The Committee proposes adding to Part V




      1. See art. V, § 2(a), Fla. Const.
(Other Proceedings) new subpart C (Truancy Proceedings) to include new rules

8.850–8.870. The Committee also proposes the deletion of Forms 8.962 (Motion

for Injunction) and 8.963 (Injunction Order) because it determined they are

inconsistent with section 39.504, Florida Statutes, as amended by chapter 2012-

178, Laws of Florida, and replacement forms are not necessary. The Board of

Governors of The Florida Bar unanimously approved the proposals. Consistent

with rule 2.140(b)(2), the Committee published the proposals for comment before

filing them with the Court. The Committee received one comment and revised the

proposed amendments to rule 8.870(b)(1) (Truancy Proceedings; Order; Other

Sanctions) based on that comment. The Committee published the revised

amendments but did not receive any additional comments. The Court also

published all proposals for comment. No comments were filed with the Court.

                                AMENDMENTS

      All the amendments are straightforward and noncontroversial. Therefore,

we discuss only the more significant amendments below.

      In rule 8.075 (Pleas), subdivision (e) (Withdrawal of Plea) has been renamed

“Withdrawal of Plea Before Disposition” to distinguish it from new subdivision (f)

(Withdrawal of Plea After Disposition). New subdivision (f) allows a child to

withdraw a plea of guilty or nolo contendere within 30 days of rendition on

specified grounds. This change is intended to conform the juvenile rule to Florida


                                       -2-
Rule of Criminal Procedure 3.170(l) (Motion to Withdraw the Plea after

Sentencing).

      In rule 8.165 (Providing Counsel to Parties), subdivision (b)(3) (Waiver of

Counsel) has been amended to clarify that the attorney assigned by the court to

assist a child who is waiving counsel must verify on the written form and on the

record that the child’s decision to waive counsel has been discussed with the child

and appears to be knowing and voluntary.

      The amendments to rules 8.315 (Arraignments and Prehearing Conferences)

and 8.332 (Order Finding Dependency) are intended to create uniformity

throughout the State in situations in which a court finds a child dependent based on

one parent’s plea, but allegations regarding the other parent remain unresolved.

The Committee reports that some circuit courts will not enter a finding of

dependency based on one parent’s plea and will not proceed to disposition when

the allegations regarding the other parent remain unresolved. However, some

courts will enter an order finding dependency based on one parent, proceed to

disposition, and reserve ruling on findings of dependency regarding the other

parent until a later date. The amendments to rules 8.315 and 8.332 are consistent

with the latter approach, which is preferred by the Committee because it should

prevent delays to permanency for children.




                                        -3-
      New subpart C (Truancy Proceedings) has been added to Part V (Other

Proceedings) of the rules. This new set of rules, rules 8.850–8.870, governs

truancy proceedings under section 984.151, Florida Statutes (2014). See Stockwell

v. State, 122 So. 3d 585, 589 (Fla. 2d DCA 2012) (noting the lack of rules

governing truancy proceedings).

                                  CONCLUSION

      Accordingly, we amend the Florida Rules of Juvenile Procedure as reflected

in the appendix to this opinion. New language is indicated by underscoring;

deletions are indicated by struck-through type. The amendments shall become

effective January 1, 2016, at 12:01 a.m.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Juvenile Procedure

Robert William Mason, Chair, Juvenile Court Rules Committee, Deborah Anne
Schroth, Past Chair, Juvenile Court Rules Committee, Jacksonville, Florida; John
F. Harkness, Jr., Executive Director, Gregory A. Zhelesnik, Bar Staff Liaison, and
Ellen H. Sloyer, Senior Rules Liaison, The Florida Bar, Tallahassee, Florida,

      for Petitioner




                                           -4-
                                   APPENDIX

RULE 8.075.        PLEAS

       No written answer to the petition nor any other pleading need be filed. No
child, whether represented by counsel or otherwise, shall be called upon to plead
until he or she has had a reasonable time within which to deliberate thereon.

      (a) – (d)    [No Change]

       (e) Withdrawal of Plea Before Disposition. The court may in its
discretion for good cause shown at any time prior to the beginning of a disposition
hearing permit a plea of guilty or nolo contendere to be withdrawn, and if a finding
that the child committed a delinquent act has been entered thereon, set aside such
finding and allow another plea to be substituted for the plea of guilty or nolo
contendere. In the subsequent adjudicatory hearing the court shall not consider the
plea which was withdrawn as an admission.

       (f)    Withdrawal of Plea After Disposition. A child who pleads guilty or
nolo contendere without expressly reserving the right to appeal a legally
dispositive issue may file a motion to withdraw the plea within 30 days after
rendition of the disposition, but only on the grounds that

            (1)    the lower tribunal lacked subject matter jurisdiction;

            (2)    there has been a violation of the plea agreement;

            (3)    the plea was involuntary;

            (4)    there has been a sentencing error; or

            (5)    as otherwise provided by law.

      (fg) Withdrawal of Plea After Drug Court Transfer. A child who
pleads guilty or nolo contendere to a charge for the purpose of transferring the
case, under section 910.035, Florida Statutesas provided by law, may file a motion
to withdraw the plea upon successful completion of the juvenile drug court
treatment program.




                                        -5-
RULE 8.165.            PROVIDING COUNSEL TO PARTIES

      (a)    [No Change]
      (b)    Waiver of Counsel.
             (1)-(2)      [No Change]

              (3) If the child is entering a plea to or being tried on an allegation
of committing a delinquent act, the written waiver shall also be submitted to the
court in the presence of a parent, legal custodian, responsible adult relative, or
attorney assigned by the court to assist the child,. whoThe assigned attorney shall
verify on the written waiver and on the record that the child’s decision to waive
counsel has been discussed with the child and appears to be knowing and
voluntary.
             (4)-(5)      [No Change]

RULE 8. 315.       ARRAIGNMENTS AND PREHEARING CONFERENCES
      (a)    Arraignment.

             (1) Before the adjudicatory hearing, the court shallmust conduct a
hearing to determine whether an admission, consent, or denial to the petition shall
be entered, and whether the parties are represented by counsel or are entitled to
appointed counsel as provided by law.

             (2) If an admission or consent is entered and no denial is entered by
any other parent or legal custodian, the court must enter a written order finding
dependency based on the allegations of the dependency petition by a
preponderance of the evidence. The court shall schedule a disposition hearing to be
conducted within 15 days. If a denial is entered, the court shall set an adjudicatory
hearing within the period of time provided by law and appoint counsel when
required.

             (3) If one parent enters an admission or consent and the other
parent who is present enters a denial to the allegations of the dependency petition,
the court must enter a written order finding dependency based on the allegations of
the dependency petition that pertain to the parent who enters an admission or
consent by a preponderance of the evidence. The court must then reserve ruling on
whether the parent who entered the denial contributed to the dependency status of
the child pursuant to the statutory definition of a dependent child until the parent

                                        -6-
enters an admission or consent to the dependency petition, the court conducts an
adjudicatory hearing, or the issue is otherwise resolved.

              (4) If one parent enters an admission or consent and the identity or
location of the other parent is unknown, the court must enter a written order
finding dependency based on the allegations of the dependency petition by a
preponderance of the evidence. The court must then reserve ruling on whether the
parent whose identity or location is unknown contributed to the dependency status
of the child pursuant to the statutory definition of a dependent child until the parent
enters an admission or consent to the dependency petition, the court conducts an
adjudicatory hearing, or the court proceeds as provided by law regarding a parent
whose identity or location is unknown.

              (5) If the court enters a written order finding dependency, Tthe
court shallmust schedule a disposition hearing to be conducted within 15 days. If a
denial is entered, the court shallmust set an adjudicatory hearing within the period
of time provided by law and appoint counsel when required.

      (b)    [No Change]

       (c) Prehearing Conference. Before any adjudicatory hearing, the court
may set or the parties may request that a prehearing conference be held to
determine the order in which each party may present witnesses or evidence, and
the order in which cross-examination and argument shall occur, and any other
matters that may aid in the conduct of the adjudicatory hearing to prevent any
undue delay in the adjudicatory hearing. The court may also enter findings on the
record of any stipulations entered into by the parties and consider any other matters
that may aid in the conduct of the adjudicatory hearing.

      (d) Status Hearing. Within 60 days of the filing of the petition, a status
hearing shallmust be held with all parties present unless an adjudicatory or
disposition hearing has begun. Subsequent status hearings shallmust be held every
30 days unless an adjudicatory or disposition hearing has begun.

RULE 8.332.         ORDER FINDING DEPENDENCY

       (a) Finding of Dependency. In all cases in which dependency is
established, the court shallmust enter a written order stating the legal basis for a
finding of dependency, specifying the facts upon which the finding of dependency
is based, and stating whether the court made the finding by a preponderance of the

                                         -7-
evidence or by clear and convincing evidence. The court shallmust include the
dates of the adjudicatory hearing, if any, in the order.

      (b)    Adjudication of Dependency.

              (1) If the court finds that the child named in the petition is
dependent, the court shallmust enter an order adjudicating the child dependent if
the child is placed or will continue to be placed in an out-of-home placement. The
court may enter an order adjudicating the child dependent if the child remains in or
is returned to the home.Following a finding of dependency, Tthe court shallmust
conductschedule a disposition hearing within 30 days after the last day of the
adjudicatory hearing pursuant to these rules.

              (2) If the court enters findings that only one parent contributed to
the dependency status of the child but allegations of dependency remain
unresolved as to the other parent, the court must enter a written order finding
dependency based on the allegations of the dependency petition concerning the one
parent. The court must then reserve ruling on findings regarding the other parent
based on the unresolved allegations until the parent enters an admission or consent
to the dependency petition, the court conducts an evidentiary hearing on the
findings, the court proceeds as provided by law regarding a parent whose identity
or location is unknown, or the issue is otherwise resolved.

             (3) The court may enter an order adjudicating the child dependent if
the child remains in or is returned to the home.

             (4) For as long as a court maintains jurisdiction over a dependency
case, only one order adjudicating each child in the case dependent shall be entered.
This order establishes the legal status of the child for purposes of proceedings
under Chapter 39, Florida Statutes, and may be based on the conduct of one parent,
both parents, or a legal custodian. With the exception of proceedings pursuant to a
termination of parental rights, the child’s dependency status may not be retried or
readjudicated. All subsequent orders finding that a parent contributed to the
dependency status of the child shall supplement the initial order of adjudication.

      (c)    Withhold of Adjudication of Dependency.

              (1) If the court finds that the child named in the petition is
dependent, but finds that no action other than supervision in the child's home is
required, it may enter an order briefly stating the facts on which its finding is

                                        -8-
based, but withholding an order of adjudication and placing the child in the child's
home under the supervision of the department. The department shallmust file a
case plan and the court shallmust review the case plan pursuant to these rules.

             (2) If the court later finds that the parents of the child have not
complied with the conditions of supervision imposed, including the case plan, the
court may, after a hearing to establish the noncompliance, but without further
evidence of the state of dependency, enter an order of adjudication and shall
thereafter have full authority under this chapter to provide for the child as
adjudicated. If the child is to remain in an out-of-home placement by order of the
court, the court must adjudicate the child dependent. If the court adjudicates the
child dependent, the court shallmust then conduct a disposition hearing.

      (d) Failure to Substantially Comply. The court shallmust advise the
parents that, if the parents fail to substantially comply with the case plan, their
parental rights may be terminated and the child’s out-of-home placement may
become permanent.

       (e) Inquiry Regarding Relatives for Placement. If the child is in out-of-
home placementcare, the court shallmust inquire of the parent or parents whether
the parent or parents have relatives who might be considered as placement for the
child. The parent or parents shallmust provide to the court and all parties
identification and location information for the relatives.


RULE 8.345.         POST-DISPOSITION RELIEF

       (a) Motion for Modification of Placement. A child who has been placed
in his or her own home, in the home of a relative, or in some other place, under the
supervision or legal custody of the department, may be brought before the court by
the department or any interested person on a motion for modification of placement.
If neither the department, the child, the parents, the legal custodian, nor any
appointed guardian ad litem or attorney ad litem object to the change, then the
court may enter an order making the change in placement without a hearing. If the
department, the child, the parents, the legal custodian, or any appointed guardian
ad litem or attorney ad litem object to the change of placement, the court shall
conduct a hearing and thereafter enter an order changing the placement, modifying
the conditions of placement, continuing placement as previously ordered, or
placing the child with the department or a licensed child-caring agency.



                                         -9-
             (1)-(2)        [No Change]

      (b)    [No Change]

                         PART V.      OTHER PROCEEDINGS

                               A.-B. [NO CHANGE]

                       C.      TRUANCY PROCEEDINGS

RULE 8.850.         APPLICABILITY

       These rules apply to proceedings instituted under section 984.151, Florida
Statutes.

RULE 8.855.         COMMENCEMENT OF PROCEEDINGS

       (a) Petition to Be Filed. Proceedings to determine or enforce truancy
actions under this section must be commenced by filing a petition in the circuit
court in the circuit in which the student is enrolled.

       (b) Jurisdiction. While original jurisdiction to hear a truancy petition
shall be in the circuit court, a general or special magistrate may be used in these
proceedings, pursuant to Supreme Court rules.

        (c) Summons. Upon the filing of a petition, the clerk shall issue a
summons to the parent, guardian, or legal custodian of the student, or if the student
is in foster care, the case manager, directing that person and the student to appear
for a hearing at a time and place specified in the summons.

RULE 8.860.         PETITION

      (a)    Contents. The petition shall include:

             (1)    The name, age, and address of the student;

            (2) The name and address of the student’s parent, guardian, or legal
custodian and, if the student is in foster care, the case manager;




                                          - 10 -
             (3)    The name and address of the school in which the student is
enrolled;

              (4) A statement that outlines the efforts the school has made to get
the student to attend school;

            (5) The number of out of school contacts between the school
system and the student’s parent, guardian, or legal custodian; and

             (6)    The number of days, by date, the student has missed school.

      (b) Sworn by Superintendent. The petition shall be sworn to by the
superintendent of the school system involved or his or her designee.

RULE 8.865.         HEARINGS

       (a) Time Requirements. Once the petition is filed, the court shall hear
the petition within 30 days.

       (b) Attendance Required. The student and the student’s parent,
guardian, or legal custodian or, if the student is in foster care, the case manager,
shall attend the hearing.


RULE 8.870.         ORDER

       (a) Requirement to Attend School. If the court determines that a student
 did miss any of the alleged days, the court shall order the student to attend school
 and the parent, guardian, legal custodian, or, if the student is in foster care, the
 case manager, to ensure that the student attends school.

       (b) Other Sanctions. If the court determines that a student did miss any
of the alleged days, the court may order any of the following:

            (1) The student to participate in alternative sanctions to include
mandatory attendance at alternative classes to be followed by mandatory
community service hours for up to six months;

             (2) The student or the student’s parent, guardian, or legal
custodian, to participate in homemaker or parent aide services;

                                         - 11 -
              (3) The student or the student’s parent, guardian, or legal custodian
to participate in and complete intensive crisis counseling and/or community mental
health services;

              (4) The student and the student’s parent, guardian, or legal
custodian to participate in services provided by voluntary or community agencies
as available;

               (5) The student or the student’s parent, guardian, or legal custodian
to participate in vocational, job training, or employment services.

       (c) Referral to Case Staffing Committee. If the student does not
successfully complete the sanctions ordered, the case shall be referred to the case
staffing committee, with a recommendation to file a child in need of services
petition under Chapter 984, Florida Statutes.

      (d) Participation by Parent, Guardian, Legal Custodian, or Student.
The parent, guardian, or legal custodian and the student shall participate as ordered
or required by the court, in any sanction or services ordered pursuant to this rule.

       (e) Enforcement by Contempt. The court shall enforce such
requirements through its contempt power, pursuant to Chapter 984, Florida
Statutes.




                                        - 12 -
FORM 8.962.          MOTION FOR INJUNCTION

  VERIFIED MOTION FOR CHAPTER 39 INJUNCTION FOR PROTECTION
    AGAINST ANY ACT OF CHILD ABUSE OR DOMESTIC VIOLENCE

        Movant ( ) Department of Children and Family Services ( ) law enforcement
officer ( ) state attorney ( ) responsible person ( ) the court on its own motion,
.....(name)....., .....(address)....., requests this court under section 39.504, Florida
Statutes, to issue an injunction against Respondent, .....(name)....., .....(address)......

       1.     The minor child(ren) subject to this request is/are:

       Name                 Birth date
       ………………..             ……….
       ………………..             ……….
       ………………..             ……….
       ………………..             ……….

       2.      Reasonable cause for the issuance of an injunction exists based on the
following …..(evidence of child abuse or domestic violence and/or recent overt
act(s) or failure(s) to act that provide a reasonable likelihood that such abuse or
offense will occur)…..

       3.     …..    Respondent, …..(name)….. was noticed of the hearing on this
                     motion on …..(date)…..

              …..    Movant requests that an injunction be issued without notice to
                     Respondent because the children are in imminent danger in that
                     …..(explain why there would be immediate danger and
                     irreparable harm if Respondent is given notice)…..

      4.   Respondent, …..(name and address)….. can be identified by the
following:

       Race ….. Gender ..... Male ….. Female …..
       Birth date ….. Ht ….. Wt …..
       Eye color ….. Hair color ……
       Distinguishing marks or scars ………………..
       Vehicle: Make, Model, and year …………………
       Color ………………..

                                          - 13 -
      Tag number ………………..

      Wherefore, Movant requests that the court enter an injunction under Chapter
39, Florida Statutes, to protect the minor child(ren) against any act of abuse or
domestic violence and order Respondent to do the following:

…..   a. Refrain from any further child abuse of the minor child(ren) or exposure
      of the minor child(ren) to acts of domestic violence.

…..   b. Participate in a specialized treatment program including ………………

…..   c. Have limited contact with the child(ren) as follows:

      …..   Supervised visitation with the child(ren). The visitation shall be
            supervised at all times by the department or an adult approved by the
            department or the court. The visitation shall occur on a schedule
            agreed by the parties and at the department’s office, a supervised
            visitation center, or another place agreed by the parties. The frequency
            of the visitation shall be ………………..

      …..   No contact with the child(ren) at home, school, work, or wherever the
            child(ren) may be found except as otherwise provided by this motion.

…..   d. Pay $..... ( ) weekly ( ) biweekly ( ) monthly temporary support for the (
      ) child(ren) ( ) family members.

…..   e. Pay the costs of medical, psychiatric, and psychological treatment for ( )
      the child(ren) ( ) family members incurred as a result of the offenses
      described in this motion.

…..   f. Vacate the home in which …..(child(ren)’s name(s)….. reside(s) and not
      return until further order of the court.

…..   g. Due to any domestic violence described in this motion, Movant also
      requests the court to:

      …..   Award exclusive use and possession of the dwelling to the caregiver
            …..(name)…..




                                       - 14 -
      …..   Exclude Respondent from the residence …..(address)….. of the
            caregiver, …..(name)…..

      …..   Award temporary custody of the child(ren) to the caregiver,
            …..(name)…..

…..      Other requests ………………..

      I certify that a copy of this document was ….. mailed …..faxed and mailed
….. hand delivered to the person(s) listed below on …..(date)….. or was not
delivered to the person(s) listed below because ……….

Other party or his/her attorney:
Name: ………………..
Address: ………………..
Fax Number: ………………..

      I understanding that I am swearing or affirming under oath to the
truthfulness of the claims made in this verified motion and that punishment for
knowingly making a false statement includes fines and/or imprisonment.


                                                  …..Moving Party…..

STATE OF FLORIDA
COUNTY OF ………………

      Sworn to or affirmed and signed before me on …..(date)….. by
…..(name)…..


                                     NOTARY PUBLIC OR DEPUTY CLERK


                                     Print, type, or stamp name of notary or clerk

…..   Personally known
…..   Produced identification
      Type of identification produced ………………..


                                      - 15 -
     If the party filing this motion is represented by an attorney, the attorney
must complete the following:

       I, the undersigned attorney for Movant hereby certify that the following
efforts have been made to give notice : …..(efforts made or if none made, state
why)…..

                                                …..(attorney’s name)…..
                                                …..(address and phone number)…..
                                                …..(Florida Bar number)…..




                                       - 16 -
FORM 8.963.              INJUNCTION ORDER
                            ORDER ON VERIFIED MOTION FOR
                               CHAPTER 39 INJUNCTION

       THIS CAUSE came before this court on .....(date)....., pursuant to section
39.504, Florida Statutes. Present before the court were .....(name(s)).....; and the
court having reviewed the verified motion, heard testimony and argument, and
being otherwise fully advised in the premises finds:
       1.      That this court has jurisdiction to issue an injunction in this cause.

       2.      The minor children subject to this request are:

               Name                                               Birth date
               ................................................   ................
               ................................................   ................
               ................................................   ................
               ................................................   ................
       3.      …..       ….. (Name and address of person(s) against whom injunction is
                         requested)..... was noticed of the hearing on this motion on
                         .....date......

               .....     This injunction is being issued without notice because
                         .....(child(ren)’s name(s))..... is/are in imminent danger, in that
                         .....(explain why there would be immediate and irreparable
                         harm if the other party is given notice).....
          4.         Reasonable cause for the issuance of an injunction ..... does ..... does
not exist based on the following:
..........................................................................................

      5.      ..... (Name and address of person against whom injunction is
requested)..... can be identified by the following:

Race: ..... Gender: Male ..... Female .....
Date of Birth: ...............
Height: ..... Weight: ..... Eye Color: .....
Hair Color: ...............
Distinguishing marks and/or scars: ...........................
Vehicle (make/model/year): .......................................


                                                         - 17 -
Color: .................................
Tag Number: ......................

    THEREFORE, based upon the foregoing findings, it is hereby ORDERED
AND ADJUDGED that:

         1.       This court ..... grants ..... denies the motion for injunction.
     2.     Until .....( ) .....(date).....( ) modified or dissolved by this court.....,
Respondent, .....(name) and address)..... shall
         .....    Refrain from further child abuse of the minor child(ren) or exposure
                  of the child(ren) to acts of domestic violence.

         .....    Participate in a specialized treatment program including
                  .............................
         .....    Have limited contact with the children as follows:

                  .....    Supervised visitation with the child(ren). The visitation shall be
                           supervised at all times by the Department or an adult approved
                           by the Department or the court. The visitation shall occur on a
                           schedule agreed by the parties and at the Department’s office, a
                           supervised visitation center, or another place agreed by the
                           parties.
                           The frequency of the visitation shall be
                           ...........................................
                  .....    No contact with the child(ren) at home, school, work, or
                           whereverthe child(ren) may be found except as otherwise
                           provided by this order.

                  .....    Other conditions .....................

         .....    Pay $..... ( ) weekly ( ) biweekly ( ) monthly temporary support for the
                  ( ) child(ren) ( ) family members.

         .....    Pay the costs of medical, psychiatric and psychological treatment for ( )
                  the child(ren) ( ) family members incurred as a result of the offenses
                  described in the verified motion.




                                                   - 18 -
      .....   Vacate the home in which .....(child(ren)’s name(s))..... resides(s) and
              not return until further order of the court.

      .....   OTHER CONDITIONS: ...........

      3.      Due to any domestic violence, the court hereby

      .....   Awards the exclusive use and possession of the dwelling,
              .....(address)..... to the caregiver .....(name)..... or excludes Respondent
              from the residence of the caregiver.
      .....   Awards temporary custody of the child(ren) to the caregiver,
              ....(name)......

       4.    This court retains jurisdiction over this cause to enter any further
orders that may be deemed necessary for the best interest and welfare of the minor
child(ren).

       5.     All prior orders not inconsistent with the present Order shall remain in
full force and effect.
DONE AND ORDERED on .....(date)......


                                                              Circuit Judge

Copies furnished to:
COMMENT: If the injunction is issued ex parte, include the following:

                               NOTICE OF HEARING

      The Juvenile Court hereby gives notice of hearing in the above styled
cause on …..(date)….. at ……………….. a.m./p.m., before …..(judge)….. at
…..(location)….. or as soon thereafter as counsel may be heard.

COMMENT: The following paragraph must be in bold, 14 pt. Times New Roman
or Courier font.

      If you are a person with a disability who needs any accommodation in
order to participate in this proceeding, you are entitled, at no cost to you, to
the provision of certain assistance. Please contact ……(name, address, and


                                          - 19 -
telephone number)….. at least 7 days before your scheduled court appearance
or immediately upon receiving this notification if the time before the
scheduled appearance is less than 7 days. If you are hearing or voice impaired,
call 711.

PLEASE BE GOVERNED ACCORDINGLY




                                    - 20 -